Citation Nr: 0022336	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  95-31 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder with depression and dysthymia, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney

ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty in the Armed Forces from 
May 1963 to April 1966, including service in Vietnam from 
August 1964 to November 1964, and from August 1965 to January 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1994 and October 1994 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  The former decision 
denied a disability evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) with depression and 
dysthymia, and the latter decision denied service connection 
for light sensitivity, skin condition, headaches, and sore 
joints, each claimed as secondary to exposure to herbicides, 
including Agent Orange, while in Vietnam.  The veteran 
appealed those decisions to the Board.  The Board issued a 
decision in April 1998 denying his claims.

The veteran appealed the Board's April 1998 denial of his 
claims to the United States Court of Veterans Appeals (the 
United States Court of Appeals for Veterans Claims since 
March 1, 1999) (Court).  In April 1999, during the pendency 
of the appeal to the Court, the veteran's attorney and the VA 
Office of General Counsel filed a joint motion requesting 
that the Court dismiss that part of the appeal pertaining to 
service connection for light sensitivity, skin condition, 
headaches, and sore joints, each claimed as secondary to 
exposure to herbicides, including Agent Orange, and vacate 
and remand that portion of the Board's decision addressing an 
increased rating for PTSD with depression and dysthymia.  The 
Court granted the joint motion later that month.  The case 
was returned to the Board for compliance with the directives 
specified in the joint motion.  

In October 1999, the Board remanded the matter to the RO for 
further adjudication (specifically, to consider an existing 
medical record that was not associated with the claims file 
at the time of Board's prior decision).  As the requested 
action has been completed, but the denial of the claim has 
been continued, the case has been returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the veteran's appeal has been obtained by 
the RO.  

2.  The veteran has occasionally displayed symptoms such as 
sleep difficulties, irritability, recurrent and distressing 
recollections, feelings of detachment, and a restricted 
affect associated with his service-connected psychiatric 
disability.  

3.  The veteran's PTSD with depression and dysthymia has been 
shown to result in no more than mild occupational and social 
impairment; or (since November 7, 1996) occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication (here, continuous mental 
health treatment).  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for PTSD with depression and dysthymia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.10, 4.130, 4.132 Diagnostic Code 
9411 (1996 & 1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service records show that he served two 
separate periods in Vietnam and he reported several stressful 
events associated with combat.  Post-service, he underwent VA 
psychological evaluation, which found PTSD and major 
depression.  VA psychiatric examination found PTSD and 
dysthymia.  As a result, in a November 1990 rating decision, 
the RO granted service connection for PTSD with depression 
and dysthymia and assigned a 10 percent evaluation from 
December 1989, the date of receipt of the veteran's claim.  
This 10 percent evaluation has since remained in effect.  

The veteran underwent psychiatric evaluation in May 1993.  
During the evaluation, he reported that he had worked as a 
truck driver soon after his military discharge and then 
worked as a police officer for thirteen years up until the 
time of his arrest in June 1989.  At the time of the 
psychiatric evaluation, he was serving a 25-year prison term 
and would not be eligible for parole until 2001.  The 
examining psychiatrist found that the veteran did meet the 
diagnostic criteria for PTSD; that there was no employment 
disruption secondary to PTSD symptoms; and that the veteran 
suffered from mild social impairment secondary to PTSD.  The 
veteran's psychiatric condition was considered stable with 
good prognosis, and he was considered competent.  

VA again evaluated the veteran's psychiatric condition in May 
1997.  This psychiatrist found that the veteran's symptoms 
fit the criteria for PTSD but also found that those symptoms 
to be very minimal.  It was the examiner's opinion that the 
symptoms were so minimal that they were barely noticeable.  
The symptoms, which the veteran described during the 
evaluation, were found by the psychiatrist to be associated 
more with the stresses of being in prison, particularly as a 
former police officer who was now in prison, and the veteran 
felt that he may be in jeopardy if the other prisoners knew 
of his former life as a police officer.  The VA examining 
psychiatrist further noted that there was absolutely no 
justification whatsoever, for any kind of increase in the 
veteran's service connected disability.  The VA examining 
psychiatrist further noted that he could find no social or 
occupational impairments that were in any way related to the 
veteran's PTSD and that the symptoms were so minimal as to 
barely register.  In September 1997, the examining 
psychiatrist submitted an addendum to the May 1997 VA 
examination noting that the veteran had a GAF (Global 
Assessment of Functioning) score of 75.  

In a letter dated in December 1997, a certified psychological 
associate with the department of corrections related that 
PTSD is often a long-standing, chronic illness.  While the 
veteran has made significant progress in therapy, he still 
occasionally displays symptoms, such as sleep difficulties, 
irritability, recurrent and distressing recollections, 
feelings of detachment, and a restricted affect.  She further 
noted that the veteran has made progress in his anger 
management and expressing his feelings; however, he does, at 
times, experience the above-mentioned symptoms.  They are 
less frequent than before he obtained mental health services 
while incarcerated.  It was the psychologist's opinion that 
the veteran still requires mental health services for those 
symptoms for some time to come.  

In a letter dated in December 2000, the RO informed the 
veteran that the psychologist's December 1997 letter, while 
informative, did not contain enough information to fully 
evaluate the severity of the veteran's PTSD.  He was advised 
that it would be very helpful to have copies of his actual 
treatment records and, enclosed with the letter, were VA 
consent forms for him to sign authorizing release of those 
records.  

In April 2000, the VA received a letter from the veteran 
essentially reiterating his contentions as to the worsening 
of his PTSD and his feelings about serving military duty in 
Vietnam.  In June 2000, the VA received a letter noting that 
no additional comments or evidence would be provided.  



Analysis

Essentially, the veteran is asserting that his PTSD with 
depression and dysthymia is more severely disabling than 
reflected in the 10 percent evaluation currently assigned.  

As a preliminary matter, the Board finds that the veteran's 
claim for a higher evaluation is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 6 
Vet. App. 337, 391 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Furthermore, the Board is satisfied 
that all relevant facts have been properly developed; and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist on this issue.  Id.  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, as it is in 
the case at hand, it is the present level of disability that 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

In the veteran's case, his service-connected PTSD with 
depression and dysthymia is evaluated under schedular 
criteria for evaluating psychiatric disabilities.  By 
regulatory amendment effective November 7, 1996, substantive 
changes were made to that criteria, as set forth at 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
In this regard, the General Counsel of VA has recently held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (2000). 

Here, neither the former nor revised applicable schedular 
criteria are clearly more favorable to the veteran's claim.  
Inasmuch as the RO has appropriately considered the veteran's 
claim under the former and revised criteria, there is no 
prejudice to him in the Board doing likewise and applying the 
more favorable result, if any.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  Under this 
formula, the current 10 percent evaluation was assigned for 
PTSD which results in mild social and industrial impairment; 
the psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce mild social impairment.  38 C.F.R. § 4.132.

A 30 percent evaluation was assigned upon a showing of a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite social impairment.  The term 
"definite" was defined as "distinct, unambiguous, and 
moderately large in degree," and as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93, 59 
Fed. Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. App. 
301 (1993).  

A 50 percent evaluation was assigned where an ability to 
establish or maintain effective or favorable relationships 
with people was shown to be considerably impaired, by reason 
of psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels so reduced as to result in considerable 
industrial impairment. 38 C.F.R. § 4.132.

A 70 percent evaluation was warranted where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was shown to be severely impaired, 
or by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in severe industrial impairment.  Id. 

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  These criteria represent 3 independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996). 

Under the revised criteria, now set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999), a 10 percent rating is 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or where symptoms are controlled by 
continuous medication.  

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130.

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

Additionally, a 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id. 

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.

Applying the relevant law and regulations to the facts in 
this case and following a careful review of the evidence, the 
Board finds that the record presents no basis for assigning a 
higher evaluation for PTSD under either the former or the 
revised applicable schedular criteria.  Even assuming that, 
as the veteran's apparently treating psychologist with the 
department of corrections recently indicated, the veteran's 
PTSD results in some sleep difficulties, irritability, 
recurrent and distressing recollections, feelings of 
detachment, and a restricted affect associated with his PTSD, 
neither the fact that he suffers from such symptoms, or that 
his PTSD is deemed a "chronic" condition establishes 
entitlement to more than the currently assigned 10 percent 
evaluation.  The psychologist, herself, indicated that the 
veteran suffers from such symptoms only occasionally, and 
that he had made significant progress with therapy, noting 
that the symptoms were less frequent since he had been 
receiving mental health services.  She did not offer any 
current assessment of the severity of the veteran's 
disability, other than that the veteran still required mental 
health services.  

Significantly, the reports of VA psychiatric examinations 
conducted in March 1993 and four years later in May 1997 
(both during the veteran's incarceration and the pendency of 
the claim), include assessments as to the severity of the 
veteran's disability that are consistent with the currently 
assigned 10 percent evaluation.  The May 1993 examiner 
indicated that, although the veteran met the criteria for 
PTSD, he found that the veteran's symptoms represented mild 
social impairment with no history of any employment 
disruption.  The most recent examining psychiatrist in May 
1997 found the veteran's symptoms to be so mild that he could 
find no social or occupational impairment related to the 
veteran's PTSD; in an addendum to that examination, the 
examining psychiatrist noted that the veteran's GAF score was 
75.  The Board notes that, pursuant to the Fourth Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), scores 
midway between a score of 71 and 80 denote that, if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument), and there is no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  Both examiners' 
assessments, and assignment of the GAF of 75, are fully 
consistent with the psychologist's indication that the 
veteran experiences PTSD-symptoms only occasionally, and that 
some psychiatric stability is maintained with regular 
treatment. 

Under these circumstances, the Board finds that the veteran's 
PTSD has been shown to result in no more than mild 
occupational and social impairment; or (since November 7, 
1996) occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication (in this case, continuous mental health 
treatment).  As such, the Board must conclude that the 
disability meets, but does not exceed, the criteria for the 
currently assigned 10 percent evaluation under either the 
former or revised criteria.  However, in the absence of 
clinical evidence of definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, with psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite impairment (under 
the former criteria), or of a decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss (under the revised criteria), the criteria 
for the next higher, 30 percent evaluation, under either 
criteria, simply are not met.  It follows that the criteria 
for any higher evaluation (50, 70, or 100 percent) likewise 
are not met.   

The above determinations are based on applicable provisions 
of the VA's rating schedule.  Additionally, however, the 
Board finds that the veteran's PTSD is not shown to be so 
exceptional or unusual as to warrant an evaluation in excess 
of 10 percent on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  In the instant case, there has been no 
assertion or showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), has 
necessitated frequent periods of hospitalization, or 
otherwise has rendered impracticable the application of the 
regular schedular standards.  Indeed, as noted above, the 
examining psychiatrists have consistently found minimal or no 
social or occupational impairment, and his treating 
psychologist has noted that the veteran experiences PTSD-
related symptoms only occasionally with continued treatment.  
In the absence of evidence of the above-mentioned factors, 
the Board need not remand the matter for compliance with the 
procedures set forth in 38 C.F.R. § 3.321(b)(1).  See Bagwell 
v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim for an evaluation in 
excess of 10 percent for PTSD with depression and dysthymia 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

A disability evaluation in excess of 10 percent for PTSD with 
depression and dysthymia is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 13 -


- 9 -


